DETAILED ACTION
1.	This office action is in response to application 16/750,771 filed on 1/23/2020. Claims 1-25 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 5-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 12-25 are allowed.










Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0373994 (hereinafter Doucette)
As for claim 1 Doucette discloses: a recommendation engine configured to: receive, from a client device over a network, interaction data related to a user interaction with one or more data sources (See paragraphs 0009, 0048-0050, and 0066-0068 note the system monitors multiple related user activities and extractions information for analysis); generate extracted data that includes one or more portions of at least one resource of the one or more data sources (See paragraphs 0283, note after correlation of activities occur the system extracts information/features for storage), wherein the extracted data is generated based on the interaction data (See paragraph 0283 note the extracted data is based on the activities including the interaction data); parse the extracted data to identify one or more metrics of the extracted data, the one or more metrics being indicative of additional data that is related to the extracted data (See paragraphs 0005, 0048 and 0168 note the activity data is parsed and used for analysis including interactions as stated in paragraph 0048) and retrieve, from the one or more data sources, the additional data based on the metric (See paragraph 0098 note the result of the processing task is the additional information that has been computed by the system); and a results compiler configured to: receive a request for data from the client device; and responsive to the request, send the additional data to the client device for presentation by the client device (See paragraphs 0098 note the results/additional data are transmitted to the interested party/parties that initiated the request).

As for claim 2 the rejection of claim 1 is incorporated and further Doucette discloses: wherein results compiler is further configured to: retrieve search results from a third party search engine, the search results being responsive to one or more keywords of the request for data from the client device (See paragraph 0097 note external data aggregators include third-party data sources that can receive request from various sources for information related to users); select a portion of the additional data that is responsive to the one or more keywords of the request for data for presentation with the search results (See paragraphs 0007-0010 and 0094, note the system learns based on portions of information); and send, to the client device, the portion of the additional data and the search results for presentation in separate regions of a user interface of the client device (See paragraphs 0266, note the system can display the information in a calendar format based on the events a calendar format contains separate regions based on a timeline).

As for claim 3 the rejection of claim 1 is incorporated and further Doucette discloses: wherein the one or more metrics comprise a data type of the extracted data, a data source of the extracted data, one or more topics represented in the extracted data, a language type represented in the extracted data, and one or more links to an additional resource in the extracted data (See paragraphs 0048, 0063, 0073 and 0077 note the system can store device types of the users, sources of information, classes viewed/information viewed including the linking of information including information from the aggregators)

As for claim 4 the rejection of claim 1 is incorporated and further Doucette discloses: wherein the data type of the extracted data comprises an image, and wherein parsing the extracted data comprises performing image processing on the image to extract a feature of the image, the feature being indicative of the additional data that is related to the extracted data (See paragraphs 0006, and 0268).

As for claim 8 the rejection of claim 1 is incorporated and further Doucette discloses: a text analysis engine configured to: receive the request for data from the client device; apply a language model to the request for data to identify one or more additional topics (See paragraphs 0161-0162 note the system applies natural language models and semantic models to determine the correctness of the response to the request); and send the one or more additional topics to the recommendation engine. (See paragraph 0161-0162 note the presenter module and training models are given the results for future processing of additional information)


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 3, 2022